536 N.W.2d 895 (1995)
In re PETITION FOR DISCIPLINARY ACTION AGAINST Edward D. CLAPP, An Attorney at Law of the State of Minnesota.
No. C9-95-664.
Supreme Court of Minnesota.
September 7, 1995.

ORDER
WHEREAS, the Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging, with specificity, that respondent Edward D. Clapp was convicted of a federal felony offense of obtaining funds from a federally insured financial institution by use of false and fraudulent pretenses, representations and promises in violation of 18 U.S.C. § 1344(2); and
WHEREAS, the Director and the respondent have entered into a stipulation wherein respondent waives his rights pursuant to Rule 14, Rules on Lawyers Professional Responsibility, and unconditionally admits the *896 allegations of the petition for disciplinary action, and wherein the Director and respondent jointly recommend that respondent be placed on indefinite suspension, with a 5-year minimum term, that the reinstatement hearing pursuant to Rule 18, RLPR, not be waived, that respondent pay $750 in costs and comply with Rule 26, RLPR, and that respondent may only petition to be reinstated to permanent retired status; and
WHEREAS, the activities resulting in respondent's conviction arose in connection with business activities and did not occur within the practice of law or in connection with any client representation, arose out of a single transaction, and respondent has had no prior disciplinary history; and
WHEREAS, this court has independently reviewed the record and agrees that the recommended disposition is appropriate based on all information available,
IT IS HEREBY ORDERED that respondent Edward D. Clapp is indefinitely suspended from the practice of law with a right to petition for reinstatement not earlier than 5 years from the date of this order, the Rule 18 reinstatement hearing is not waived, respondent shall pay $750 in costs and comply with Rule 26, RLPR, and may petition for reinstatement only to permanent retired status.
             BY THE COURT:
            /s/ Mary Jeanne Coyne
                Mary Jeanne Coyne
                Associate Justice
PAGE, J., dissents.